Lampron, J.
A declaration made by a conspirator in furtherance of a conspiracy and prior to its termination may be used against the other conspirator. It is admitted on the theory that the declarant is the agent of the other and the admissions of one are admissible against the other. Delli Paoli v. United States, 352 U. S. 232, 237; State v. Clapp, 94 N. H. 62, 63; McCormick on Evidence 522.
*295However when, as is the case here, the common enterprise has come to an end, whether by accomplishment or abandonment, no subsequent declaration of a former conspirator will be attributed to another. A statement made under such circumstances constitutes a hearsay declaration which does not come within the orbit of any exception to the hearsay rule. State v. Clapp, supra, 64; State v. Larkin, 49 N. H. 36.
The defendant having denied the veracity of the declarations made by his former co-conspirator when confronted with them, they could not constitute adoptive admissions (IV Wig. Ev. (3rd ed.) s. 1071) and the question of their admissibility as such is not in issue.
The testimony of the State’s only witness being inadmissible, the agreement is that the defendant shall be discharged and the order is

Complaint dismissed.

All concurred.